 

Exhibit 10.12

 

ASSET PURCHASE AGREEMENT

 

Dated October 31, 2014

 

by and among

 

America Greener Technologies, Inc.,

 

AGT Soft Wave, Inc.

 

and

 

Soft Wave Innovations, Inc.

 

 

TABLE OF CONTENTS

                  Page           1. SALE AND PURCHASE OF ASSETS   5            
1.1 Sale and Purchase of Assets   5   1.2 Liabilities Assumed and Excluded   5  
        2. PURCHASE PRICE   5         3. REPRESENTATIONS AND WARRANTIES OF
SELLER AND CONTROLLING SHAREHOLDERS   5             3.1 Organization and Good
Standing   6   3.2 Authority and Enforcement   6   3.3 No Conflicts or Defaults
  6   3.4 Consents of Third Parties   6   3.5 Actions Pending   6   3.6 Title to
Assets   6   3.7 Financial Statements   7   3.8 No Undisclosed Liabilities   7  
3.9 Books and Records   7   3.10 Contracts   7   3.11 Intellectual Property   7
  3.12 Compliance with Laws   7   3.13 Tax Matters   8   3.14 Prior Assignment
of Patent   8   3.15 Insurance   8   3.16 Brokers   8   3.17 Employees   8  
3.18 Environmental, Health and Safety Matters   9   3.19 No Adverse Changes   9
  3.20 Investment Representations   9   3.21 Information on the Seller   10  
3.22 Access to Counsel   10   3.23 Disclosure   10   3.24 Tax Allocation   10  
        4. REPRESENTATIONS AND WARRANTIES OF THE BUYER AND AGT 10            
4.1 Organization and Good Standing   10   4.2 Authority and Enforcement   10  
4.3 No Conflicts or Defaults   11   4.4 Consents of Third Parties   11   4.5 AGT
Shares   11

2

 



  4.6 Actions Pending   11   4.7 SEC Reports   11   4.8 Status of Buyer   11  
4.9 Disclosure   11           5. CONDITIONS TO CLOSING   12             5.1
Conditions Precedent to Buyer’s and AGT’s Obligations to Close 12   5.2
Conditions Precedent to Seller’s Obligations to Close 12           6. CLOSING;
CLOSING DATE   13           7. DOCUMENTS TO BE DELIVERED AT THE CLOSING   13    
        7.1 Documents to be Delivered by Seller 13   7.2 Documents to be
Delivered by Buyer and AGT 13           8. ADDITIONAL COVENANTS   14            
8.1 Access to Books and Records 14   8.2 Further Assurances 14   8.3 Vendors and
Suppliers 14   8.4 Post-Closing Audit 14           9. INDEMNIFICATION AND
RELATED MATTERS   15             9.1 Indemnification by Seller 15   9.2
Indemnification by Buyer and AGT 15   9.3 Procedure for Indemnification 15   9.4
Time for Assertion 15           10. TERMINATION   16             10.1
Termination by Mutual Consent 16   10.2 Termination Due to Lapse of Time 16  
10.3 Termination by Buyer and AGT 16   10.4 Termination by Seller 16   10.5
Effect of Termination 16           11. MISCELLANEOUS   16             11.1
Expenses 16   11.2 Entire Agreement; No Waiver 16   11.3 Jurisdiction and
Governing Law 16   11.4 Role of Counsel 17   11.5 Construction 17

3

 

  11.6 Notices 17   11.7 Separability 17   11.8 Binding Effective; Assignment 17
  11.9 Counterparts 17

 

Exhibits:       Exhibit A Form of Waiver and Consent of Shareholders of Seller  
  Schedules:       1.1 Schedule of Assets     Seller Disclosure Schedule    
Buyer Disclosure Schedule

4

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) dated October 31, 2014, is between
and among America Greener Technologies, Inc. (“AGT”), a corporation organized
under the laws of the State of Nevada and having an office for the transaction
of business at 254 South Mulberry Street, Suite 113, Mesa, AZ 85202, AGT Soft
Wave, Inc. (the “Buyer”), a corporation organized under the laws of the State of
Nevada and having an office for the transaction of business at 254 South
Mulberry Street, Suite 113, Mesa, AZ 85202, and Soft Wave Innovations, Inc.,
(“Seller”), a corporation organized under the laws of the State of Arizona and
having an office for the transaction of business at 7355 W. Morrow Drive,
Glendale, AZ 85308.

 

WHEREAS, the Buyer is a wholly-owned subsidiary of AGT.

 

WHEREAS, the Seller is in the business of multi-vibrational field mechanisms
(the “Business”);

 

WHEREAS, Gary Dean Wilson and Michael Dean Brown (collectively, the
“Inventors”), are the inventors of certain patented technology used by the
Seller, have heretofore assigned all of their right title and interest in and to
that certain U.S. Patent No. 8,477,003, Serial No. 13/262.227 for apparatus for
generating a multi-vibrational field (the “Patent”) to AGT in exchange for the
payment of royalty payments;

 

WHEREAS, Seller has previously consented to the assignment of the Patent to AGT;
and

 

WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller’s
right, title and interest in and to the Assets (as hereinafter defined), upon
the terms and conditions contained in this Agreement; and

 

WHEREAS, AGT and the Buyer desire to purchase the Assets upon the terms and
conditions contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.            Sale and Purchase of Assets.

 

1.1          Sale and Purchase of Assets. Subject to the terms and conditions of
this Agreement, at the closing described in Section 6 (the “Closing”), Seller
shall sell to Buyer, and Buyer shall purchase from Seller, those assets of
Seller identified on Schedule 1.1 (the “Assets”).

 

1.2          Liabilities Excluded. Buyer shall assume no liabilities or
obligations of Seller.

 

2.             Purchase Price. The purchase price for the Assets (the “Purchase
Price”), which shall be paid by delivery to Seller or its designee(s), at the
Closing is Seven Hundred Seventy-five Thousand (775,000) shares of the common
stock, par value $0.001 per share (the “AGT Shares”) of AGT.

 

3.             Representations and Warranties of Seller and the Controlling
Shareholders. Except as otherwise set forth in a disclosure schedule delivered
by Seller at the time this Agreement is executed and delivered (the “Seller
Disclosure Schedule”), and other than in connection with Section 3.15 hereof as
to which only the Seller is making the representation and warranty, the Seller
and Gary Dean Wilson, Robert O. Kunze and Vernon J. Schmidt (collectively, the
“Controlling Shareholders”) jointly and severally hereby makes the following
representation and warranties to Buyer and AGT as of the date hereof and as of
the Closing Date. Nothing in the Seller Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein,
however, unless the Seller Disclosure Schedule identifies the exception with
reasonable particularity and describes the relevant facts in reasonable detail.
The Seller Disclosure Schedule will be arranged in paragraphs corresponding to
the lettered and numbered paragraphs contained in this Agreement.

5

 

3.1          Organization and Good Standing. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of Arizona,
with full corporate power and authority to own, lease and operate its business
and properties and to carry on business in the places and in the manner as
presently conducted or proposed to be conducted. Seller is in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification except
where the failure to so qualify would not have a material adverse effect on the
Assets or consummation of the transactions contemplated hereby (a “Seller
Material Adverse Effect”).

 

3.2          Authority and Enforcement. Seller has all requisite corporate power
and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Seller has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

3.3          No Conflicts or Defaults. The execution and delivery of this
Agreement by Seller and the consummation of the transactions contemplated hereby
do not and shall not (a) contravene the Articles of Incorporation or Bylaws of
Seller, or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which Seller is a party or by which Seller is bound, or any
judgment, order or decree, or any law, rule or regulation to which Seller is
subject, (ii) result in the creation of, or give any party the right to create,
any lien, charge, encumbrance or any other right or adverse interest (“Liens”)
upon any of the Assets, (iii) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to the Assets, or (iv) result in a Seller
Material Adverse Effect.

 

3.4          Consents of Third Parties. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by Seller does not require the consent of any person, or such consent has or
will be obtained in writing, prior to the Closing.

 

3.5          Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of Seller or the Controlling
Shareholders, threatened against Seller, which questions the validity of this
Agreement or the transactions contemplated hereby or any action taken or to be
taken pursuant hereto or thereto. There is no action, suit, claim, investigation
or proceeding pending or, to the knowledge of Seller or the Controlling
Shareholders, threatened against or involving Seller or any of its properties or
assets. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against
Seller or affecting its assets.

 

3.6          Title to Assets. Seller has either good and marketable title to, or
valid and enforceable leasehold interest in the Assets, free and clear of all
Liens, other than those disclosed in the Seller Financial Statements (as
hereafter defined). No person or entity has any right or option to acquire any
of the Assets. Seller has the right to operate all of its facilities in its
present locations, and the operation of such facilities does not violate the
material provisions of (a) any agreement to which Seller is a party, (b) the
requirements of applicable laws, rules or regulations, and/or (c) any order of
any court or regulatory body of competent jurisdiction that is binding on
Seller, the Business or any of the Assets.

6

 

3.7          Financial Statements. Seller has delivered or, prior to the Closing
will deliver, to Buyer the unaudited financial statements of Seller for the
years ended December 31, 2013 and 2012, the unaudited balance sheet and the
unaudited income statement for the nine months ended September 30, 2014 (the
“Seller Financial Statements”). The Seller Financial Statements present fairly
the financial position of Seller as of the dates and for the periods indicated.

 

3.8          No Undisclosed Liabilities. The Seller has no debts, liabilities or
obligations of any nature (whether accrued, absolute, contingent, direct,
indirect, unliquidated or otherwise and whether due or to become due) arising
out of transactions entered into on or prior to the date hereof, or any
transaction, series of transactions, action or inaction occurring on or prior to
the date hereof, or any state of facts or condition existing on or prior to the
date hereof (regardless of when such liability or obligation is asserted) except
such debts, liabilities or obligations that have been disclosed in the Seller
Financial Statements.

 

3.9          Books and Records. The books, records and documents of Seller
accurately reflect in all material respects the information relating to the
business of Seller, the location and collection of their assets, and the nature
of all transactions giving rise to the obligations or accounts receivable of
Seller.

 

3.10        Contracts. The Seller Disclosure Schedule identifies each material
agreement to which Seller is a party. Each such agreement is in full force and
effect. No party to any such agreement is in default of any material obligation
thereunder and Seller has received no notice of the termination of any such
agreement prior to its scheduled termination date. To the knowledge of the
Seller or the Controlling Shareholders, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give Seller or other person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any material
agreement to which Seller is a party. Seller has not given to nor received from
any other person, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any material contract to which Seller is a party.

 

3.11        Intellectual Property. To the extent that the Assets include any
right, title and/or interest in and to trademarks, copyrights, trade names,
service marks, trade secrets, proprietary processes, business methods or similar
tangible or intangible property (“Intellectual Property”), such Intellectual
Property is owned by Seller, free and clear of all Liens. To the best of
Seller’s and the Controlling Shareholder’s knowledge, such Intellectual Property
does not infringe upon or otherwise violate the rights of any third person, and
Seller has received no notice of any such infringement or violation. To the
extent that any such Intellectual Property is licensed by Seller to any third
party, the license is in full force and effect, no party to the licensee is in
material breach or violation of the license agreement and neither Seller nor the
Controlling Shareholders have knowledge that any such Intellectual Property is
being used in violation of Seller’s proprietary rights. To the extent that any
such Intellectual Property is licensed to Seller by any third party, the license
is in full force and effect, no party to the license is in material breach or
violation of the license agreement and Seller is not using any such Intellectual
Property in violation of the license agreement.

 

3.12        Compliance with Laws. The Seller is conducting its business and
affairs in material compliance with applicable law, ordinance, rule, regulation,
court or administrative order, decree or process, or any requirement of
insurance carriers. Seller has not received any notice of violation or claimed
violation of any such law, ordinance, rule, regulation, order, decree, process
or requirement.

7

 

3.13        Tax Matters. Seller has filed or caused to be filed (on a timely
basis since inception) all federal, state and local tax returns that are or were
required to be filed by or with respect to it pursuant to applicable legal
requirements (“Tax Returns”). Copies of all such Tax Returns filed since
December 31, 2013 have been made available to Buyer. Seller has paid, made
provision for payment or has included on its most recent balance sheet included
in the Seller Financial Statements, all taxes that have or may have become due
pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received by Seller, except such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided in the Seller
Financial Statements. All such tax returns are true, complete and accurate. No
tax return of Seller has been audited or is currently under audit, nor has
Seller or any Principal been notified that any such audit will or may take
place.

 

3.14        Prior Assignment of Patent. Seller has no right, title or interest
in or to the Patent or the technology which is the subject of the Patent. Seller
has previously consented to the assignment of the Patent to AGT by the
Controlling Shareholders and acknowledges its understanding that the Controlling
Shareholders will receive a royalty payment from AGT in connection with such
assignment. Prior to such assignment, Seller had an informal oral understanding
with the Controlling Shareholders for the use of the technology which is the
subject of the Patent. The Seller hereby confirms that the Controlling
Shareholders never assigned any rights to the Patent to Seller, nor have the
Controlling Shareholders and the Seller entered into any licensing or similar
agreement related to the ownership or use of the Patent or the underlying
technology and Seller is not aware of any fact or circumstance which would
adversely impact AGT’s unfettered rights under the Patent assignment.

 

3.15        Insurance. Seller maintains insurance against all risks customarily
insured against by companies in its industry. All such policies are in full
force and effect, and Seller has not received any notice from any insurance
company suspending, revoking, modifying or canceling (or threatening such
action) any insurance policy issued to Seller.

 

3.16        Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried without the intervention of
any person in such a manner as to give rise to any valid claim by any person
against Seller for a finder’s fee, brokerage commission or similar payment.

 

3.17        Employees. The Seller has no employees and currently engages eight
(8) independent contractors. The Seller is not party to or bound by any
collective bargaining, shop or similar agreements. The Seller does not have any
“employee benefit plans” including, but not limited to, bonus, pension, profit
sharing, deferred compensation, incentive compensation, excess benefit, stock,
stock option, severance, termination pay, change in control or other employee
benefit plans, programs or arrangements, whether written or unwritten, qualified
or unqualified, funded or unfunded, currently maintained, or contributed to, or
required to be maintained or contributed to, by Seller, other than the
employment contracts, medical, dental, vision, disability, life insurance and or
vacation benefits. Seller is in compliance with all applicable federal and state
laws and regulations concerning the employer-employee relationship, including
applicable wage and hour laws, worker compensation statutes, unemployment laws,
and social security laws, except, in each case, where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Seller Material Adverse Effect. Except as set forth in the Seller Disclosure
Schedule, there are no pending or, to Seller’s or the Controlling Shareholders’
knowledge, threatened claims, investigations, charges, citations, hearings,
consent decrees, or litigation concerning: wages, compensation, bonuses,
commissions, awards, or payroll deductions; equal employment or human rights
violations regarding race, color, religion, sex, national origin, age, handicap,
veteran’s status, marital status, disability, or any other recognized class,
status, or attribute under any federal or state equal employment law prohibiting
discrimination; representation petitions or unfair labor practices; grievances
or arbitrations pursuant to current or expired collective bargaining agreements;
workers’ compensation; wrongful termination, negligent hiring, invasion of
privacy or defamation; wage and hour laws; or immigration. Seller is not liable
for any unpaid wages, bonuses, or commissions (other than those not yet due) or
any tax, penalty, assessment, or forfeiture for failure to timely pay any of the
foregoing.

8

 

3.18        Environmental, Health, and Safety Matters. Seller has complied and
is in compliance with all federal and state environmental laws, rules and
regulations (“Environmental Laws”) applicable to the Business. Without limiting
the generality of the foregoing, Seller has obtained and complied with, and is
in compliance with, all permits, licenses and other authorizations that are
required pursuant to Environmental Laws for the occupation of its facilities and
the operation of its Business. Seller has not received any written or oral
notice, report or other information regarding any actual or alleged violation of
Environmental Laws, or any liabilities or potential liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including any
investigatory, remedial or corrective obligations, relating to any of them or
its facilities arising under any Environmental Laws. None of the following
exists at any property or facility owned or operated by Seller: (i) underground
storage tanks, (ii) asbestos-containing material in any form or condition, (iii)
materials or equipment containing polychlorinated biphenyls, or (iv) landfills,
surface impoundments, or disposal areas. Seller has not treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
released any substance, including without limitation any hazardous substance, or
owned or operated any property or facility (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to liabilities, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Solid Waste Disposal
Act, as amended, or any other Environmental Laws.

 

3.19        No Adverse Changes. Except as set forth in the Seller Disclosure
Schedule, since September 30, 2014, there has not been (a) any change in the
business, prospects, the financial or other condition, or the respective assets
or liabilities of Seller as reflected in the Seller Financial Statements, (b)
any loss sustained by Seller, including, but not limited to any loss on account
of theft, fire, flood, explosion, accident or other calamity, whether or not
insured, or (c) to the knowledge of Seller or the Controlling Shareholders, any
event, condition or state of facts, including, without limitation, the
enactment, adoption or promulgation of any law, rule or regulation, the
occurrence of which materially and adversely does or would have a Seller
Material Adverse Effect.

 

3.20        Investment Representations. The Seller is acquiring the AGT Shares
for its own account with the present intention of holding such securities for
purposes of investment, and he has no intention of distributing such AGT Shares
or selling, transferring or otherwise disposing of such AGT Shares in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America. The Seller understands that (a) the AGT
Shares are “restricted securities,” as defined in Rule 144 promulgated under the
Securities Act; (b) such AGT Shares have not been registered under the
Securities Act, and are being issued in reliance on exemptions for private
offerings contained in Section 4(a)(2) of the Securities Act; (c) AGT has no
obligation to so register the AGT Shares; (d) the AGT Shares may not be
distributed, re-offered or resold except through a valid and effective
registration statement or pursuant to a valid exemption from the registration
requirements under the Securities Act; and (e) until such time as the AGT Shares
become eligible for sale by the Seller, either pursuant to the registration of
such shares under the Securities Act, or pursuant to a valid exemption from such
registration, the certificates evidencing the AGT Shares shall contain the
following legend:

 

“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or the issuer of such shares shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state.”

9

 

3.21        Information on the Seller. The Seller has been provided with a copy
of AGT’s Annual Report on Form 10-K for the period ended June 30, 2014 as filed
with the Securities and Exchange Commission on September 26, 2014 and represents
and warrants that it has read and reviewed this report, together with AGT’s
other filings with the Securities and Exchange Commission. The Seller is a
sophisticated investor who has such knowledge and experience in financial, tax
and other business matters as to enable it to evaluate the merits and risks of,
and to make an informed investment decision with respect to, the AGT Shares and
this Agreement. The Seller understands that its acquisition of the AGT Shares is
a speculative investment, and the Seller represents that it is able to bear the
risk of such investment for an indefinite period, and can afford a complete loss
thereof.

 

3.22        Access to Counsel. The Seller acknowledges that, in executing this
Agreement, it has had the opportunity to seek the advice of independent legal
and/or tax counsel, and has read and understood all of the terms and provisions
of this Agreement.

 

3.23        Disclosure. The representations, warranties and acknowledgments of
Seller set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading.

 

3.24        Tax Allocation. Buyer, AGT and Seller shall agree to an allocation
of the Purchase Price among the Assets. Seller and Buyer shall file their
respective tax returns prepared in accordance with such allocation.

 

4.              Representations and Warranties of Buyer and AGT. Except as
otherwise set forth in a disclosure schedule delivered by Buyer at the time this
Agreement is executed (the “Buyer Disclosure Schedule”), Buyer and AGT hereby
make the following representations and warranties to Seller, as of the date
hereof and as of the Closing Date. Nothing in the Buyer Disclosure Schedule
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, however, unless the Buyer Disclosure Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. The Buyer Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this
Agreement.

 

4.1          Organization and Good Standing. Buyer and AGT are each a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of formation, with full corporate power and authority
to own, lease and operate its business and properties and to carry on its
business in the places and in the manner as presently conducted or proposed to
be conducted. Buyer and AGT are each in good standing as a foreign corporation
in each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification, except where the failure
to so qualify would not have a material adverse effect on the business of Buyer
and AGT, taken as a whole, or consummation of the transactions contemplated
hereby (a “Buyer Material Adverse Effect”).

 

4.2          Authority and Enforcement. Buyer and AGT each have all requisite
corporate power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby. Buyer and AGT have each taken
all corporate action necessary for the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, and this Agreement
constitutes the valid and binding obligation of Buyer and AGT, enforceable
against each in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.

10

 

4.3          No Conflicts or Defaults. The execution and delivery of this
Agreement by Buyer and AGT and the consummation of the transactions contemplated
hereby do not and shall not (a) contravene the Articles of Incorporation or
Bylaws of Buyer or AGT, or (b) with or without the giving of notice or the
passage of time (i) violate, conflict with, or result in a material breach of,
or a material default or loss of rights under, any covenant, agreement,
mortgage, indenture, lease, instrument, permit or license to which Buyer or AGT
is a party or by which Buyer or AGT is bound, or any judgment, order or decree,
or any law, rule or regulation to which Buyer or AGT is subject, (ii) result in
the creation of, or give any party the right to create, any Lien upon any assets
or properties of Buyer or AGT, (iii) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to which Buyer or AGT is a party, or (iv)
result in a Buyer Material Adverse Effect.

 

4.4          Consents of Third Parties. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by Buyer or AGT does not require the consent of any person, or such consent has
been or will be obtained in writing prior to the Closing.

 

4.5          AGT Shares. The AGT Shares have been duly authorized, and upon
issuance pursuant to the provisions hereof, will be validly issued, fully paid
and non-assessable.

 

4.6          Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of Buyer or AGT, threatened against
Buyer or AGT which questions the validity of this Agreement or the transactions
contemplated hereby or any action taken or to be taken pursuant hereto or
thereto. There is no action, suit, claim, investigation or proceeding pending
or, to the knowledge of Buyer or AGT, threatened against or involving Buyer or
AGT or any of their respective properties or assets. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against Buyer or AGT or affecting their
respective assets.

 

4.7          SEC Reports. AGT files annual, quarterly and current reports with
the Securities and Exchange Commission, pursuant to Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). AGT has filed
all reports required to be filed by it under the Exchange Act since March 19,
2014. The reports are collectively referred to as the “SEC Reports”. The SEC
Reports do not misrepresent a material fact, do not omit to state a material
fact and do not omit any fact necessary to make the statements made therein, in
light of the circumstances under which they are made, not misleading.

 

4.8          Status of Buyer. Buyer was recently formed, has engaged in no
business operations and was formed for the purpose of acquiring the Assets.

 

4.9          Disclosure. The representations, warranties and acknowledgments of
Buyer and AGT set forth herein are true, complete and accurate in all material
respects and do not omit any fact necessary to make such representations,
warranties and acknowledgments not misleading.

11

 

5.             Conditions to Closing.

 

5.1          Conditions Precedent to Buyer’s and AGT’s Obligations to Close. The
obligation of Buyer and AGT to consummate the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions on or prior to
the Closing Date:

 

(a)          The representations and warranties of Seller set forth in Section 3
above shall be true and correct in all material respects at and as of the
Closing Date;

 

(b)          Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing Date;

 

(c)          No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or adversely affect Seller’s consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);

 

(d)          No material adverse change shall have taken place with respect to
the Assets, and no event shall have occurred that results in a Seller Material
Adverse Effect;

 

(e)          Seller shall have delivered the Waiver and Consent of Shareholders
of Seller in the form attached hereto as Exhibit A which shall have been
executed by each shareholder of Seller, accompanied by an affidavit of Gary
Wilson, President of the Seller, certifying that such shareholders represent all
shareholders of the Seller;

 

(f)           Seller shall have delivered to Buyer and AGT a certificate of an
executive officer stating that all of the conditions specified above in Section
5.1(a) - (e) has been complied with; and

 

(g)          All actions to be taken by Seller in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer and AGT.

 

5.2          Conditions Precedent to Seller’s Obligation to Close. The
obligation of Seller to consummate the transactions contemplated hereby is
subject to satisfaction of the following conditions on or prior to the Closing
Date:

 

(a)          The representations and warranties of Buyer and AGT set forth in
Section 4 above shall be true and correct in all material respects at and as of
the Closing Date;

 

(b)          Buyer and AGT shall each have performed and complied with all of
their respective covenants hereunder in all material respects through the
Closing Date;

 

(c)          No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or adversely affect Buyer’s or AGT’s consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

12

 

(d)          No material adverse change shall have taken place with respect to
Buyer or AGT, and no event shall have occurred that results in a Buyer Material
Adverse Effect;

 

(e)          Buyer and AGT shall each have delivered to the Seller a certificate
to the effect that each of the conditions specified above in Sections 5.2(a) -
(d) has been complied with in all respects; and

 

(f)          All actions to be taken by Buyer and AGT in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Seller.

 

6.             Closing; Closing Date. A closing of the transactions contemplated
hereby (the “Closing”) will take place at the offices of AGT within three (3)
business days following the satisfaction of the Closing conditions described in
Section 5 herein (the “Closing Date”) or at such other place, and on such other
date, as the Parties may agree in writing.

 

7.             Documents to be Delivered at the Closing.

 

7.1          Documents to be Delivered by Seller. At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer the following:

 

(a)          a duly executed bill of sale, dated the Closing Date, transferring
to Buyer all of Seller’s right, title and interest in and to the Assets together
with possession of the Assets;

 

(b)          a duly executed assignment, transferring to Buyer all of Seller’s
right, title and interest in and to the contracts, agreements, contract rights
and Intellectual Property included in the Assets, accompanied by any third party
consents contemplated by Section 3.4.

 

(c)          the certificate required by Section 5.1(f), above;

 

(d)          a copy of the Waiver and Consent of Shareholders signed by each
shareholder of Seller, together with the accompanying officers certificate as
required by Section 5(f) above;

 

(d)          a copy of resolutions of the board of directors of Seller,
certified by an executive officer of Seller, authorizing the execution, delivery
and performance of this Agreement by Seller; and

 

(e)          such other certificates, documents and instruments as Buyer or AGT
may have reasonably requested in connection with the transaction contemplated
hereby.

 

7.2          Documents to be Delivered by Buyer and AGT. At the Closing, Buyer
shall deliver to Seller the following:

 

(a)          the certificate required by Section 5.2(e);

 

(b)          a copy of resolutions of the board of directors of Buyer and AGT,
each certified by an executive officer of Buyer and AGT, as the case may be,
authorizing the execution, delivery and performance of this Agreement by Buyer
and AGT;

 

(c)          certificate evidencing the AGT Shares, or irrevocable instructions
to AGT’s transfer agent to issue the Shares to Seller; and

 

(d)          such other certificates, documents and instruments as Seller may
have reasonably requested in connection with the transaction contemplated
hereby.

13

 

8.             Additional Covenants.

 

8.1          Access to Books and Records. During the course of this transaction,
from the date hereof through Closing, each party agrees to make available for
inspection all corporate books, records and assets, and otherwise afford to each
other and their respective representatives, reasonable access to all
documentation ad other information concerning the business, financial and legal
conditions of each other for the purpose of conducting a due diligence
investigation thereof. Such due diligence investigation shall be for the purpose
of satisfying each party as to the business, financial and legal condition of
each other for the purpose of determining the desirability of consummating the
proposed transaction. The parties further agree to keep confidential and not use
for their own benefit, except in accordance with this Agreement any information
or documentation obtained in connection with any such investigation.

 

8.2          Further Assurances. If, at any time after the Closing, the parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the transactions contemplated hereby in accordance with the terms of this
agreement or to vest, perfect or confirm, of record or otherwise, the title to
any property or rights of the parties hereto, the parties agree that their
proper officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the parties are fully authorized to take any and all such
action.

 

8.3          Vendors and Suppliers. The Seller acknowledges that following the
Closing Buyer and AGT will establish commercial relationships with vendors and
suppliers of products and services utilized by Seller in the Business, and that
such relationships will be a material factor in AGT’s and the Buyer’s use of the
Assets following the Closing. The Seller shall take such actions as AGT and the
Buyer reasonably request to facilitate the establishment of such relationships,
including, but not limited to, promptly satisfying any and all amounts which may
be due such vendors or suppliers for goods or services which have been purchased
prior to the Closing Date, and take such other efforts as are necessary to
ensure that Buyer’s future relationships with such vendors or suppliers are not
adversely impacted.

 

8.4          Post-Closing Audit. Notwithstanding that the Buyer is purchasing
Assets of the Seller, the Seller acknowledges its understanding that under the
rules and regulations of the Securities and Exchange Commission AGT will be
required to file audited financial statements of Seller for its last two (2)
fiscal years, as well as unaudited financial statements for the nine months
ended September 30, 2014 (collectively, the “Seller Audited Financial
Statements”), all prepared in conformity with United States generally accepted
accounting principles consistently applied (“GAAP”), within seventy-one (71)
days from the Closing Date. Seller and Controlling Shareholders hereby jointly
and severally represent, warrant and covenant that they will take any and all
actions requested by AGT, including, but not limited to, providing full and
unfettered access to the Seller’s books and records by AGT and its auditors and
agents, in order to facilitate the timely, accurate and complete preparation of
the Seller Audited Financial Statements in conformity with GAAP and the rules
and regulations of the Securities and Exchange Commission within the prescribed
time period. AGT shall pay all costs associated of its independent registered
public accounting firm incurred in connection with the audit of such Seller
Audited Financial Statements.

14

 

9.             Indemnification and Related Matters.

 

9.1          Indemnification by Seller. The Seller hereby indemnifies and holds
Buyer and AGT harmless from and against any and all damages, losses,
liabilities, obligations, costs or expenses incurred by Buyer and AGT and
arising out of the breach of any representation or warranty of Seller hereunder,
and/or Seller’s failure to perform any covenant or obligation required to be
performed by it hereunder.

 

9.2          Indemnification by Buyer and AGT. Buyer and AGT, jointly and
severally, hereby indemnify and holds Seller harmless from and against any and
all damages, losses, liabilities, obligations, costs or expenses incurred by
Seller arising out of the breach of any representation or warranty of Buyer or
AGT hereunder, and/or Buyer’s and/or AGT’s failure to perform any covenant or
obligation required to be performed by either of them hereunder.

 

9.3          Procedure for Indemnification. Any party entitled to
indemnification under this Article 9 (an “Indemnified Party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article 9 except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of counsel to the Indemnified Party a conflict of interest
between it and the indemnifying party may exist with respect of such action,
proceeding or claim, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. In the event that the indemnifying party
advises an Indemnified Party that it will contest such a claim for
indemnification hereunder, or fails, within 30 days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the Indemnified Party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the Indemnified Party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any settlement negotiations or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party, which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the Indemnified Party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding affected without its prior written consent.
Notwithstanding anything in this Article 9 to the contrary, the indemnifying
party shall not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the Indemnified Party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the Indemnified Party of a release from all liability in respect of
such claim. The indemnity agreements contained herein shall be in addition to
(a) any cause of action or similar rights of the Indemnified Party against the
indemnifying party or others, and (b) any liabilities the indemnifying party may
be subject to.

 

9.4          Time for Assertion. No party to this Agreement shall have any
liability (for indemnification or otherwise) with respect to any representation,
warranty or covenant or obligation to be performed and complied hereunder,
unless notice of any such liability is provided on or before thirty-six (36)
months from the Closing Date.

15

 

10.            Termination.

 

10.1        Termination by Mutual Consent. This Agreement may be terminated by
mutual consent of the parties, in writing, signed by each of the parties hereto.

 

10.2        Termination Due to Lapse of Time. This Agreement may be terminated
by either party if the Closing does not occur prior to December 31, 2014;
provided, however, that a party wholly or partially responsible for the Closing
not occurring prior to such date may not terminate this Agreement pursuant to
this subsection.

 

10.3        Termination by Buyer and AGT. This Agreement may be terminated by
Buyer and/or AGT by written notice to Seller, in the event of a material breach
of any representation or warranty of Seller hereunder, or in the event Seller
fails to perform any material covenant or obligation required to be performed by
it hereunder and such failure remains uncured for ten (10) days following such
written notice.

 

10.4        Termination by Seller. This Agreement may be terminated by Seller,
by written notice to Buyer and AGT, in the event of a material breach of any
representation or warranty of Buyer or AGT hereunder, or in the event Buyer or
AGT fails to perform any material covenant or obligation required to be
performed by it hereunder and such failure remains uncured for ten days
following such written notice.

 

10.5        Effect of Termination. Termination of this Agreement under Section
10.02, 10.03 or 10.04 hereof shall not preclude the parties from pursuing all
remedies available to them under applicable law arising by reason of such
termination.

 

11.           Miscellaneous.

 

11.1        Expenses. Buyer, AGT, and Seller shall bear their own respective
expenses incurred in connection with this Agreement and in connection with all
obligations required to be performed by each of them under this Agreement.

 

11.2        Entire Agreement; No Waiver. This Agreement, the Schedules, Exhibits
and any instruments and agreements to be executed pursuant to this Agreement,
sets forth the entire understanding of the parties hereto with respect to its
subject matter, merges and supersedes all prior and contemporaneous
understandings with respect to its subject matter and may not be waived or
modified, in whole or in part, except by a writing signed by each of the parties
hereto. No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other instance.
Failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.

 

11.3        Jurisdiction and Governing Law. This Agreement shall be governed and
construed under and in accordance with the laws of the State of Nevada. Each of
the parties hereto expressly and irrevocably (1) agree that any legal suit,
action or proceeding arising out of or relating to this Agreement will be
instituted exclusively in United States District Court for the Arizona District,
(2) waive any objection they may have now or hereafter to the venue of any such
suit, action or proceeding, and (3) consent to the in personam jurisdiction of
United States District Court for the Arizona District in any such suit, action
or proceeding. Each of the parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the United States District Court for the Arizona
District and agree that service of process upon it mailed by certified mail to
its address will be deemed in every respect effective service of process upon
it, in any such suit, action or proceeding. THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE OTHER
PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.

16

 

11.4        Role of Counsel. Seller acknowledges its understanding that this
Agreement was prepared at the request of AGT by Pearlman Schneider, LLP, its
counsel, and that such firm did not represent Seller in conjunction with this
Agreement or any of the related transactions. Seller, as further evidenced by
its signature below, acknowledges that it has had the opportunity to obtain the
advice of independent counsel of its choosing prior to its execution of this
Agreement and that it has availed itself of this opportunity to the extent it
deemed necessary and advisable.

 

11.5        Construction. Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this Agreement.
References herein to Articles, Sections and Exhibits are to the articles,
sections and exhibits, respectively, of this Agreement. The Seller Disclosure
Schedule is hereby incorporated herein by reference and made a part of this
Agreement. As used herein, the singular includes the plural, and the masculine,
feminine and neuter gender each includes the others where the context so
indicates.

 

11.6        Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally
(including by confirmed legible telecopier transmission) or mailed by certified
mail, return receipt requested, or by overnight mail properly receipted to the
parties at the addresses set forth earlier in this Agreement or to such address
as a party may have specified by notice given to the other party pursuant to
this provision.

 

11.7        Separability. In the event that any provision hereof would, under
applicable law, be invalid or enforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and permissible under, applicable law. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
which shall remain in full force and effect.

 

11.8        Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligation
hereunder may be made by either party (by operation of law or otherwise) without
the prior written consent of the other and any attempted assignment without the
required consent shall be void; provided, however, that no such consent shall be
required of Buyer to assign part or all of its rights under this Agreement to
one or more of its subsidiaries or affiliates.

 

11.9        Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but which together shall constitute one and the
same Agreement.

 



  AMERICA GREENER TECHNOLOGIES, INC.       By:  /s/ Michael Boyko   Michael
Boyko, Chief Executive Officer       AGT SOFT WAVE, INC.       By:  /s/ Michael
Boyko   Michael Boyko, President       SOFT WAVE INNOVATION, INC.       By: /s/
Gary Wilson   Gary Wilson, President

17